J-S68036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 WESLEY LOTT HUEY                        :
                                         :
                    Appellant            :   No. 674 WDA 2018

            Appeal from the Judgment of Sentence April 6, 2018
   In the Court of Common Pleas of Venango County Criminal Division at
                      No(s): CP-61-CR-0000400-2011


BEFORE:     SHOGAN, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                 FILED NOVEMBER 14, 2018

      Appellant Wesley Lott Huey appeals from the judgment of sentence

entered in the Court of Common Pleas of Venango County on April 6, 2018,

following the revocation of his probation. We affirm.

      Appellant does not dispute the trial court’s statement of the factual

background and procedural history and, in fact, he relies upon the same in his

appellate brief. See Brief for Appellant at 6-10 (citing Trial Court Opinion,

filed 7/98/18, at 1-4).

      In his brief, Appellant presents the following Statement of Question

Involved:
            Whether the lower court erred or abused its discretion by
      sentencing [Appellant] on a pro[b]ation revocation where the
      Commonwealth waited an unreasonable amount of time before
      revoking [Appellant] for a 2015 Escape conviction?




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68036-18



Brief for Appellant at 5.1

       In his sole issue on appeal, Appellant argues that the trial court violated

Pa.R.Crim.P. 7082 by failing to hold a revocation hearing as speedily as

possible. Brief for Appellant at 18-20. Appellant contends that, because of the

delay, his sentence should be vacated and the matter should be remanded for

a new hearing and/or resentencing.

       In an appeal from a sentence imposed after the trial court has revoked

probation, this Court may review “the validity of the revocation proceedings,

the legality of the sentence imposed following revocation, and any challenge

to the discretionary aspects of the sentence imposed.” Commonwealth v.

Wright, 116 A.3d 133, 136 (Pa.Super. 2015).




____________________________________________


1The Commonwealth did not file an appellate brief.
2Pa.R.Crim.P. 708, which pertains, inter alia, to a violation of probation,
provides, in relevant part:

       (B) Whenever a defendant has been sentenced to probation or
       intermediate punishment, or placed on parole, the judge shall not
       revoke such probation, intermediate punishment, or parole as
       allowed by law unless there has been:
       (1) a hearing held as speedily as possible at which the
       defendant is present and represented by counsel; and
       (2) a finding of record that the defendant violated a condition of
       probation, intermediate punishment, or parole.

Pa.R.Crim.P. 708(B) (emphasis added).




                                           -2-
J-S68036-18


      We have reviewed the certified record, Appellant’s brief, the applicable

law, and the thorough opinion authored by the Honorable Robert L. Boyer of

the Court of Common Pleas of Venango County filed on July 9, 2018, We

conclude that Judge Boyer’s opinion accurately disposes of the issue Appellant

presents on appeal, and we discern no abuse of discretion or error of law.

Accordingly, we adopt Judge Boyer’s Opinion as our own and affirm the

judgment of sentence on that basis.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2018




                                      -3-
                                                                                    Circulated 10/19/2018 10:26 AM

07/09/2018 MON 13: 12       FAX 814 432 9579   vc Prothonota.ry ��� PD                                                                              �001/011




             lN THE COURT OF COMMON PLEAS OF VENANGO COUNTY, PENNSYLVANfA
       COMMONWEALTH OF PENNSYLVANTA




               v.
                                                                     CR. No. 400-2011
       WESLEY LOTT HOEY,

               Defendant.
                                                                                                l�·-..1
                                                                                                          -1•            r::.:                         07/09/2018 !07/09/2018 MON 13i 12    FAX S14 432 9579        vc   Prot.honot.ary --- PD                              �003/011




               On March 19, 2017, Petitioner began serving his one year probationary sentence at

       docket number 400-2011. On November 3rd of the same year, the Pennsylvania Department of

       Probation and Parole filed a Request for detainer at 400-2011, alleging that Petitioner was the

       subject of new criminal charges being filed in Jefferson County, As such, this Court ordered a

       detainer be placed on the Petitioner on November 6, 2017. Based upon his new criminal charges

       in Jefferson County,   011   November 14, 2017, the Commonwealth filed a Petition to revoke

       Petitioner's probation at 400-2011.

              A week. later on November 21st, Petitioner appeared and was represented by counsel at

      his Gagnon I hearing. At that hearing, upon Petitioner's request, the Court withheld scheduling

      his Gagnon 11 hearing pending the disposition of his Jefferson County charges. On March 13,

      2018, the Commonwealth filed a Motion to schedule a Gagnon II hearing. In said motion,

      Assistant District Attorney Brenda Servidio states the following:

             AND NOW, this 13 day of March 2018., Counsel for the Commonwealth, Brenda
              Servidio, Esq., requests the Court to schedule Gagnon lI on March 16, 2018 at
              1 :30 p.m. for the above captioned case for the reason that a hearing on offender's
             Motion to lift detainer is schedule for that time so its judicially economical to do
             so, More importantly, tile Commonwealth has discovered that the offender
             obtained a M2-Escape conviction December 2, 2015 which heretofore has been
             unaddressed, Please find attached conviction from Allegheny County at CR#
             5339·2015.

     Commonwealth's Motion to schedule Gagnon II, at unnumbered l,

            Thereafter, this Court held a Gagnon TT hearing at docket number 400-2011 on March

     19, 2018. At that hearing, Petitioner was present and represented by counsel. In open court,

     Petitioner specifically stipulated on the record to being convicted of escape at Allegheny County

     criminal docket number 5339-2015, As such, we specifically found Petitioner's new conviction

    to be a material violation of the terms of his probation at 400-2011, and we therefore revoked




                                                         3
07/09/ZOlS   MON   13i 12   FAX   814 432 51579 vc Prothonol:11ry �_._. PD                                 �004/011




        his probation and scheduled him for resentencing on April 6, 2018. At his resentencing,

        Petitioner received a term of six to twelve months' incarceration.

               On April 16, 2018, Petitioner filed a timely motion to reconsider and modify sentence,

       which was subsequently denied by this Court on April 18th. On May 4, 2018, Petitioner filed his

       notice of appeal with the Superior Court and thereafter received notice from this Court directing

       compliance with Pa. R.A.P. 1925. Petitioner filed his concise statement on May 25, 2018, in

       which he raises the following two issues:

               I. [Petitioner] asserts that the sentence court erred or abused its discretion in that
                   the court did revoke Mr, Huey's probation on the basis of a 2015 Escape
                   conviction, the time period that the Commonwealth waited to charge the
                   [Petitioner] with the probation violation for the. Escape conviction was
                   unreasonable thus violating his due process rights,
              2. [Petitioner] asserts that he was already violated on CR 258-2011 for this Escape
                  conviction by the state board as a convicted parole violator and served the
                  balance of his parole sentence as his punishment, therefore revoking him again
                  is unlawful.

      Petitioner's concise statement, at unnumbered 1.


                                                      Analysis

              The Pennsylvania Rules of Criminal Procedure provide the following in regards to the

     timeframe in which a probation violation is to be addressed:

             (B) Whenever a defendant has been sentenced to probation or intermediate
             punishment, or placed on parole, the judge shall not revoke such probation,
             intermediate punishment, or parole as allowed by law unless there has been:

             (1) a hearing held as speedily as possible at which the defendant is present
             and represented by counsel; and

             (2) a finding of record that the defendant violated a condition of probation,
             intermediate punishment, or parole.

     Po. R.C.P, 708, As explained succinctly by our superior court,




                                                        4
07/09/2018 MON 13: 12    FAX 814 432 9579     vc   Prothonot�ry ��� PD                                      �005/011




               [tjhe language "speedily as possible" has been interpreted to require a. hearing
               within a reasonable time. Rule 708 does not establish a presumptive period in
               which the Commonwealth must revoke probation; but instead, the question is
               whether the delay was reasonable under the circumstances of the specific case and
               whether the appellant was prejudiced by the delay.

       Commonwealth v. Christmas, 995 A.2d 1259, 1262-63 (Pa. Super. Ct. 2010) (internal citations

       omitted). In deciding whether or not the delay is reasonable, "the court examines three factors:

       the length of the delay; the reasons for the delay; and the prejudice resulting to the defendant

       from the delay." Id. at 1263. 11The measure of delay extends from the defendant's date of

       conviction or entry of a guilty plea on the new charges to the date the court holds the revocation

       hearing." Id. (internal citations omitted). Moreover, the superior court "has previously held

      delays of fifteen months, two years, and four years are not • Intrinsically reasonable.' 11 Id

              In examining whether a delay is reasonable, a court should look at "the circumstances

      surrounding the delay to determine whether the Commonwealth acted with due diligence in

      scheduling the revocation hearing." Id (internal citations omitted). "[A] court should not

      attribute to the Commonwealth delays caused by the defendant." Christmas, 99 5 A.2d at 1236

      (internal citations omitted). Specifically, the superior court has held that, "where an appellant

      successfully conceals the violation or evades arrest, then any consequent delay will be attributed

     to the appellant, and certain delays incident to the scheduling of revocation hearings are

     reasonable." Commonwealth v. Bischof, 616 A.2d 6, 8 (Pa. Super. Ct. 1992) (internal citations

     omitted) (emphasis added).

            As to the third prong of the analysis, "[t]o demonstrate a violation of his right to u speedy

     probation revocation hearing, a defendant must allege and prove the delay In holding the

     revocation hearing prejudiced him." Christmas, 995 A.2d at 1263 (internal citations omitted),




                                                       5
07/09/2018 MON 13! 12     FAX 814 432 9579     vc Prothonot!i.ry --- PD                                    �006/011




        The Christmas court further explained their definition of prejudice for use in the realm of

        revocation proceedings:

               Prejudice in this context has been interpreted as being something which would
               detract from the probative value and reliability of the facts considered, vitiating
              the reliability of the outcome itself. One specific purpose of ow· rule in requiring a
              prompt revocation hearing is Lo avoid such prejudice by preventing the loss of
              essential witnesses 01· evidence, the absence of which would contribute adversely
              to the determination. Another is to prevent unnecessary restrain of personal
              liberty. If a defendant is already incarcerated on the charges that triggered the
              probation revocation, he cannot claim the delay in holding his revocation hearing
              caused him any loss of personal liberty. Likewise, where a conviction on new
              charges conclusively establishes the defendant's probation violation, the
              defendant cannot claim n delay In his VOP hearing prejudiced him because
              he lost favorable witnesses and evidence.

      Id. (internal citations omitted) (emphasis added),

              Here, the delay in bringing Petitioner's probation revocation spanned from his escape

      conviction in Allegheny County on December 2, 2015, to the date of his revocation hearing at

      docket number 400-2011, held on March 16, 2018, Therefore, Petitioner' s revocation

      effectively took over two yea.rs to be heard. In analyzing the reason for the delay, we would aver

      that Petitioner holds sole responsibility.

             As noted by Pennsylvania case law, Petitioner is directly responsible for the delay in his

      revocation proceedings because he successfully concealed his 2015 conviction in Allegheny

     County from the Venango County District Attorney's Office until March of 2018. Therefore, we

     opine that it was by no fault of the Commonwealth that his revocation hearing took so long to

     occur. As Attorney Servidio credibly reported to this Court that her office was not aware of his

     new conviction prior to March 13, 2018, we therefore find that Petitioner holds sole

     responsibility for the delay in his revocation proceedings.

            We would further argue that Petitioner has not carded his burden i11 alleging and proving

     that, as a result of the time lapse between his new criminal conviction and his revocation hearing,


                                                      6
07/09/2018 KON 13: 13     FAX 814 432 9579     vc   Prothonotary   �4�   PD                                    �007/011




        Petitioner was the subject of unfair prejudice caused by the delay. Firstly. during the time his

        probation remained unrcvokcd, Petitioner was either in jail serving another sentence, or not in

       the custody of the Commonwealth. Therefore, Petitioner cannot claim that he suffered any loss

       of personal liberty because of the delay in his revocation proceedings, as he was never placed in

       jail for any significant period of time awaiting his revocation hearing, Moreover, Petitioner also

       cannot claim that that a delay in his revocation proceedings prejudiced him with regards to the

       inability to produce witnesses and evidence tending to show that he did not materially violate his

       probation, because a new criminal conviction, which Petitioner specifically stipulated to, has

       been held to conclusively establish a probation violation. This Court is therefore of the opinion

       that Petitioner has foiled to prove any actual prejudice he sustained as a result of the delay in his

      revocation proceedings.

              We therefore conclude that even though Petitioner waited more than two years for his

      probation to he revoked for his 2015 conviction in Allegheny County, his successful

      concealment of the conviction was the sole cause for tho delay, and he has also failed to offer or

      prove any prejudice suffered as a result of the delay.

             The Pennsylvania Supreme Court has provided an analysis of the contrasting sentencing

      alternatives available to a trial court in proceedings following the revocation of a defendant's

     probation, versus the revocation of his or her parole:

             [A] court faced with a violation of probation may impose a new sentence so Jong
             as it is within the sentencing alternatives available at the lime of the original
             sentence. 42 Pa.C.S. § 977l(b) (''Upon revocation of probation the sentencing
             alternatives available to the court shall be the same as were available at the time
            of initial sentencing, due consideration being given to the time spent serving the
            order of probation."). In contrast, a court faced with a parole violation must
            recommit the parolee to serve the remainder of the original sentence of
            imprisonment, from which the prisoner could be reparoled.




                                                       7
07/09/2018 MON 13! 13    FAX 814 432    9579   vc   P:i:othonota:i:y ��� PD                                ilJOOS/011




       Commonwealth v. Holmes, 933 A.2d 57, 74, n. 5 (Pa. 2007), In this realm, we find that the

       superior· court's analysis in Commonwealth v. Ware directs our analysis of the instant appeal. In

       Ware, a Lancaster County trial court was tasked with determining whether a trial court's

       imposition of a sentence that included the revocation of both the defendant's parole and

       probation, was legal. 737 A.2d 251, 252 (Pa. Super, Ct. 1999). The defendant in Ware initially

       entered into a guilty plea and received a split sentence of eight to twenty-three months

       incarceration, with credit for time previously served, Id. This was to be followed by a

      consecutive two-year probationary tail. Id Defendant was released from jai I approximately two

      weeks after her sentencing. Id.

              About six weeks later, the defendant in Ware committed a retail theft in another county

      and received a term of imprisonment. Id When the district attorney i11 Lancaster County was

      alerted to defendant' s subsequent foreign conviction, a probation and parole violation hearing

      was held, at which the trial court ultimately revoked both the defendant's probation and her

      parole, while imposing a new sentence of thirty-two-and-a-half to seventy-four-and-a-half

     months' incarceration.. Id

             In addressing the defendant's appeal of her sentencing, the superior court undertook the

     following discussion:

            [an] order revoking parole does not impose a new sentence; it requires appellant,
            rather, to serve the balance of a valid sentence previously imposed. Moreover,
            such a recommittal is just that- a recommittal and not a sentence. Further, at a
            "Violation of Parole" hearing, the court is not free to give a new sentence. The
            power of the court after a finding of violation of parole in cases not under the
            control of the State Board of Parole is "to recommit to jail .... '' See
            Commonwealth v. Fair, 497 A.2d 643, 645 (1985), citing 61 P.S. § 314. There is
            no authority for giving a new sentence with a minimum and a maximum.




                                                        8
07/09/2018 MON 13: 13     FAX   814 432 9579   vc   Prothonotary � ... � PD                                �009/011




       Id. at 253 (internal citations omitted) (parallel citations omitted). However, the court in Ware

       continued. explaining that the facts in that case involved not only a parole revocation) hut the

       revocation of defendant's probation as well. In doing so, they stated as follows:

                 the court had the authority to revoke appellant's probation despite the fact that, at
                 the time of revocation of probation, appellant had not yet begun to serve the
                probationary portion of her split sentence and even though the offense upon which
              . the revocation of probation was based occurred during the parole period and not
                the probationary period .. , The fact that appellant ha[s] not commenced serving
               probation when the new offense occurred [does] not prevent the court from
               revoking its prior order placing appellant 011 probation ... If at any time before
               the defendant has completed the maximum period of probation, or before he has
               begun service of his probation, he should commit offenses of such nature as to
               demonstrate to the court that he is unworthy of probation and that the granting of
              the same would not be in subservience to the ends of justice and the best interests
              of the public, or the defendant, the court could revoke or change the order of
              probation, A defendant on probation has no contract with the court. He is still a
             person convicted of a crime, and the expressed intent of the court to have him
             under· probation beginning at a future time does not "change his position from the
             possession of a privilege to the enjoyment of a right." Burns v United States. 53
S. Ct. 154, 156 (l 932) ... Further, this court has previously agreed that a term of
             probation: may and should be construed for revocation purposes as including the
             term beginning at the time probation is granted, Otherwise, having been granted
             probation a defendant could commit criminal acts with impunity- as fur as
             revocation of pro bation is concerned - until he commenced actual service of the
             probationary period.

     Id. at 253-54. (internal citations omitted) (parallel citations omitted). 111 concluding the trial

     court's revocation of both the defendant's probation and parole was legal, the superior court in

     Ware stated, "it is clear that the [trial] court in the instant matter had the proper authority to

     revoke not only [the defendant's] probation, but also to revoke the [defendant's] probation, Id. at

     254. The court continued, "[rnlorcover, once the court revoked probation, it had the same

    sentencing options available that existed at the time of the original sentencing." ld.

    Consequently, because the defendant's probation and parole revocation sentences did not exceed

    the statutory maximum penalty that the trial court could have imposed at the original sentencing,

    the superior court therefore held the sentence was legal. Id.


                                                       9
07/09/2018   MON 13: 13    FAX 814 432 9579     vc Prothonotary --- PD                                          ljzJOl0/011




                 Based upon Pe1111sylv0..11ia law, this Court opines that Petitioner's revocations> including

       both his parole at 258-2011 and his probation at 400-2011, were legal based upon his 2015

       conviction of escape in Allegheny County. As we found the escape conviction to be a material

       violation of Petitioner's parole at docket number 258-2011, we were well-within our authority

       as the original sentencing court to revoke his parole and recommit him to the custody of the

       Department of Corrections to serve out the balance of his original sentence at that criminal

       docket.

                 As evidenced by the case law cited immediately above, even though Petitioner had yet to

      begin his term of probation at docket number 400-2011 when he was convicted of escape in

      Allegheny County, we were still within our authority as the original sentencing court to revoke

      his probation at that docket. Moreover, we correctly found that Petitioner's stipulated-to 2015

      conviction was a material violation to the terms of his probation, and we therefore correctly

      revoked his probation pending resentencing, At resentencing, we possessed the same sentencing

      options as we did when we originally sentenced the Petitioner in 2011. Because we possessed all

      of those options previously available, we correctly and legally resentenced Petitioner to a term of

     six tu twelve months' incarceration.

             As the combined terms of incarceration at both Petitioner's parole and probation

     revocations do not accumulate to a sentence beyond the statutory maximums prescribed by law

     for either offense, the sentences given to Petitioner were legal and therefore all appellate issues

     raised by Petitioner are metitless.




                                                        10
07/09/2018 KON 13113      FAX 814 432 9579   vc   Prothonotary ��� PD                                  �011/011




                                                   Conclusion

              For the aforementioned reasons, the Court respectfully requests the Superior Court dismiss

       Petitioner's appeal in the above-captioned matter.



                                                          BY THE COURT,




                                                          Robert L. Boyer, J.



      cc:    Brenda Servidio, P.sq. (DA)
             Jeri Bolton, Esq, (PD)
            /LCW




                                                     11